United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA §
§
Vv. § CRIMINAL NO, 3:04-CR-114-S
§ CRIMINAL NO. 3:19-CR-202-5
ALPHONZO DRAWHORN §

MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF
THE UNITED STATES MAGISTRATE JUDGE

The Court referred the request for revocation of Defendant’s Supervised Release to United
States Magistrate Judge Rebecca Rutherford for consideration. The Court has received the Report
and Recommendation of the United States Magistrate Judge pursuant to its order, Defendant
having waived allocution before this Court as well as his right to object to the Report and
Recommendation of the United States Magistrate Judge, the Court is of the opinion that the
findings and conclusions of the Magistrate Judge are correct.

It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as
the opinion and findings of the Court. It is further ORDERED that the Defendant be committed
to the custody of the Bureau of Prisons to be imprisoned for a term of six months on each case,
with the sentences to run concurrently. Defendant will receive credit for time served in federal
custody prior to revocation. No term of supervised release to follow,

The Court recommends that Defendant be allowed to serve his sentence at FMC Seagoville,
if appropriate.
SO ORDERED.

SIGNED December x 2 2019.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
